Citation Nr: 0943677	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a dental disorder, for 
the purpose of eligibility for VA dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 
1966.  

This appeal arises from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In September 2008, the appellant withdrew his claim for a 
higher initial rating for urticaria.  As a result the only 
remaining issue on appeal is that set out on the title page.  


FINDINGS OF FACT

1.  The veteran was separated from the service on August 19, 
1966, and there is no application for dental treatment in the 
claims folder dated within one year of service separation.  

2.  There is no evidence of dental injury or trauma in 
service, nor was the Veteran a Prisoner of War (POW).  

3.  The veteran does not belong to any class of veterans 
entitled to VA dental treatment; his dental condition 
consists of replaceable missing teeth and treatable carious 
teeth.  


CONCLUSION OF LAW

The veteran is not entitled to VA dental treatment by reason 
of a dental disorder incurred as a result of his active 
military service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  A March 2005 letter advised the Veteran of 
the criteria to establish service connection generally, and 
the notice of the August 2005 rating action, advised him of 
the criteria for determining dental problems non-compensable.  
A January 2006 statement of the case advised the Veteran of 
the criteria for establishing service connection for dental 
conditions for treatment purposes, and a July 2007 statement 
of the case included the criteria used to establish 
authorization of outpatient dental treatment.  The matter was 
re-adjudicated in November 2007, March 2008, and April 2009 
supplemental statements of the case.  Given the content and 
sequence of these documents, any error in the timing and 
manner of the notice required in this case has not prejudiced 
the Veteran.  

The Veteran's service treatment records have been obtained in 
this case, post service dental records are associated with 
the file, a private medical opinion has been obtained, and 
the Veteran was examined for VA purposes during the appeal 
period.  No additional documents are necessary for the 
appropriate resolution of the appeal.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  

a) Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter.  (b) The rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service. When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service. However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service-connected.  (4) Teeth noted as carious 
but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days 
or more of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service-connected for treatment purposes:  (1) Calculus;  (2) 
Acute periodontal disease;  (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381 (2009).  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section. (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II.  (2)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran. (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release. (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service-connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  Any veteran who had made prior application for 
and received dental treatment from the Department of Veterans 
Affairs for noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service may 
be authorized such previously denied benefits under the 
following conditions: (1) Application for such retroactive 
benefits is made within one year of April 5, 1983. (2) 
Existing Department of Veterans Affairs records reflect the 
prior denial of the claim. All Class IIR (Retroactive) 
treatment authorized will be completed on a fee basis status.  
(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  (h) Class IV. Those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
§17.47(g). (j) Class VI. Any veterans scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161 (2009).  

The Board has noted that changes were published to 38 C.F.R. 
§ 17.161 during the pendency of the Veteran's appeal.  Those 
amendments set out at 73 Fed. Reg. 58875 (2008) have not 
resulted in any changes which would affect the outcome of the 
Veteran's claim.  

Service Connection for Dental Disorders for the Purposes of 
Obtaining VA Dental Treatment

The first method by which entitlement to dental treatment is 
established is where there is a service-connected dental 
disorder/s compensable in degree.  38 C.F.R. § 3.381(2009).  

The Veteran's service treatment records show that on his June 
11, 1963, Report of Medical Examination at service entrance 
the dental chart was not filled out and the word "accept" 
was written in the box provided for: Remarks and additional 
dental defects and diseases.  

His initial dental evaluation in service was conducted three 
days later on June 14, 1963.  On the chart for missing teeth 
and existing restorations a large X, indicating missing 
teeth, was marked on teeth numbers, 1, 3, 4, 13, 14, 15, 17, 
18, 19, 30 , 31 and 32; and tooth number 12 had been filled 
in indicating an existing restoration.  On the chart for 
diseases, abnormalities, and X-rays, black marks were placed 
on teeth numbers 2, 5, 8, 10, 12, and 16.  

An October 14, 1965 a consultation sheet reveals the Veteran 
was "presently a dental cripple."  He required extensive 
prosthetic treatment including opening of his bite.  It was 
requested the Veteran be transferred from the USS Galveston 
to the barracks at Yokosuka.  

In Section III. Attendance Record under Restorations and 
Treatments (completed during service) were listed teeth 5 and 
12 as missing and extracted on July 30, 1965.  August 1965 
dental treatment for caries of teeth numbers 1, 7, 10, 16, 
20, 28, and 29  is recorded.  The Veteran had prostodontics 
inserted for teeth numbers 3, 4, 5, and 12, 13, 14, and 17, 
18 ,19 and 20, 21, 22 in November 1965.  The dental treatment 
rendered was classified as V, on July 29, 1965.  
Subsequently, dental treatment was classified as III and IV.  

At service separation in July 1966, the dental chart reveals 
the teeth numbers 3, 4, 5 and 12, 13, 14, and 17,18, 19, and 
30, 31, 42 had been replaced by dentures.  Teeth 16, 17 and 
21 were missing.  Teeth numbers 7 and 8 were noted to be 
restorable.  

The Veteran was seen by a VA dentist in May 2005.  He gave no 
history of any dental trauma in service.  The appellant lost 
teeth numbers 8, 9 and 10 in 1968 due to a traumatic injury 
while working construction.  

A second VA dental evaluation was performed in July 2006.  
The appellant stated he had good teeth going into the 
service.  While on active duty, he needed dental work.  He 
had many teeth pulled while in Japan and partial dentures 
were made.  No unusual bone loss was seen in either the 
maxilla or mandible.  

The Veteran submitted a statement from a private dentist who 
reviewed the record and stated that any reasons for the 
extraction of eleven teeth while in service would be highly 
speculative.  

The appellant and his representative appeared at a hearing 
before the undersigned, Veterans Law Judge in September 2009.  
The representative asserted the Veteran had a number of teeth 
extracted which could have been restored.  (T-2).  This 
occurred while the Veteran was aboard the USS Galveston which 
was engaged in combat activities off the shores of Vietnam.  
(T-3).  He contends the teeth were pulled because they had 
inadequate dental care aboard ship.  The representative 
asserted that combat trauma was not necessary, only combat.  
(T-7).  

While the Veteran's teeth were noted to be acceptable at 
service entrance, on his initial dental evaluation three days 
later multiple missing and carious teeth were documented.  
The initial evaluation in San Diego, did not include any 
record of extractions of teeth.  As 38 C.F.R. 
§ 3.303(c)(2009) provides, with notation of discovery of 
absent parts in service with no evidence of antecedent 
disease or injury during service, the conclusion must be that 
they preexisted service.  Thus, the Board concludes the 
Veteran had multiple missing and carious teeth at entrance 
into service.  

Despite the presence of pre-service dental problems, there is 
evidence of extracted teeth in service given the notations of 
extraction of teeth 5 and 12 in July 1965, which is more than 
180 days after the Veteran's entrance into the service in 
June 1963.  There is likewise evidence of the presence of 
additional carious teeth found in service, (teeth numbers 1, 
7, 10, and 16).   Nevertheless, as previously stated, 
replaceable missing teeth without evidence of bone loss and 
treatable carious teeth are not service connectable for 
compensation purposes.  

Moreover, there is nothing in the record that reflects any 
injury to the teeth or jaw, or any diagnosis of 
osteomyelitis.  [In July 2006, the VA dentist specifically 
stated he found no significant loss of maxilla or mandible.]  
In this regard, it also is observed that the extraction of 
the veteran's teeth in service is not considered dental 
trauma.  The term "service trauma" does not include the 
intended effects of treatment provided during service.  See 
VAOPGCPREC 5-97.  Thus, the Board concludes the criteria for 
a compensable rating for dental disability have not been met.  

Turning more specifically to eligibility for treatment, 
outpatient dental treatment is authorized based on 
classification of the dental disability as set out in 
38 C.F.R. § 17.161 (2009).  The appellant must fall within 
the scope of one of six enumerated "classes" of veterans.  
The veteran is considered a "Class II" veteran because he had 
noncompensable dental condition at the time of discharge.  
38 C.F.R. § 17.161(b).  

No other class is relevant here as the veteran does not have 
a compensable service-connected dental disability, does not 
have a service-connected disability that is being aggravated 
by a dental condition, is not participating in a VA 
rehabilitation program, is not scheduled for admission to a 
hospital, or have a dental condition which is clinically 
determined to be complicating a medical condition currently 
under treatment.  Class II veterans who are not former POWs 
and do not have a dental condition resulted from a combat 
wound or other service trauma are entitled to "one time" 
outpatient dental care in the limited circumstances set forth 
in 38 C.F.R. § 17.161(b)(D)(2)(i) (2009).   

In this regard, it is observed the Veteran seeks to have the 
removal of his teeth considered a combat trauma since it took 
place while the ships guns were firing.  That is a misreading 
of 38 C.F.R. § 3.381(b) which requires an actual trauma from 
combat, the mere presence in a combat zone is not sufficient.  
The assertion is also inconsistent with the clear meaning of 
the regulations at 38 C.F.R. § 17.161(c) which uses the 
phrase resulting from combat wounds or service trauma.  The 
Veteran has not otherwise asserted he sustained any dental 
trauma in service and service dental records do not reveal 
any such event.  Thus, the evidence of record does not 
demonstrate the Veteran sustained any dental trauma in 
service.  

The pivotal factor in this instance is the date of the 
veteran's separation from the service in August 1966.  For 
veterans discharged before October 1, 1981, the regulations 
require the veteran to apply for VA dental treatment within 
one year of his discharge from the service.  38 C.F.R. 
§ 17.161(b)(2i)(B) (2009).  The claims folder does not 
contain an application for VA dental treatment dated within 
one year of his separation from the service.  With respect to 
Class II (2), the veteran did not make application for 
treatment within the required time period.  

As the veteran lacks legal entitlement to VA dental 
treatment, the claim must be denied.  Where the law and not 
the evidence is dispositive of the issue before the Board, as 
in this case, the claim must fail due to the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In reaching this decision, the Board notes the Veteran also 
argued he should be service connected for dental disability 
because it was due to Agent Orange exposure.  In this regard, 
it is first observed that the method by which he came to have 
replaceable missing teeth, or treatable carious teeth in 
service would not change the finding that these conditions 
are not compensable.  Therefore, even if Agent Orange 
exposure were to have played a role, the appeal would not be 
granted.  In any case, since the Veteran is not shown to have 
been present on the land mass of Vietnam or in its inland 
waters, he is not presumed exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  In addition, the Veteran has 
not presented any evidence that demonstrates he was exposed 
to Agent Orange in service or any competent medical evidence 
of a causal link between his missing and carious teeth and 
his claimed exposure to Agent Orange.  

The Veteran also contends he had teeth extracted in service 
which could have been restorable if adequate dental care had 
been available aboard his ship.  Again, even if true, the 
Veteran's dental condition is not compensable, and he did not 
timely apply for VA dental treatment within a year of his 
separation from service.  Therefore, this does not provide a 
basis for the benefits sought.  






ORDER

Entitlement to VA outpatient dental treatment is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


